Case 3:18-cv-00428-HEH Document 132 Filed 04/25/19 Page 1 of 6 PageID# 5496



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION

 FALLS CHURCH MEDICAL CENTER, LLC,                          )
 d/b/a FALLS CHURCH HEALTHCARE CENTER,                      )
 et al.;                                                    )
                                                            )
                 Plaintiffs,                                )
                                                            )
 v.                                                         )   Case No. 3:18cv428-HEH
                                                            )
 M. NORMAN OLIVER, Virginia Health                          )
 Commissioner, et al.,                                      )
                                                            )
                 Defendants.                                )


          REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS’
 MOTION TO EXCLUDE EXPERT TESTIMONY OF KARISSA HAUGEBERG, PH.D.

         Defendants M. Norman Oliver, Robert Payne, Faye O. Prichard, Theophani Stamos, Anton

Bell, Michael N. Herring, Colin Stolle, and Robert N. Tracci (“Defendants”), by counsel, and

pursuant to this Court’s Scheduling Order (ECF No. 27-1), state as follows for their Reply

Memorandum in Support of their Motion to Exclude the Expert Testimony of Karissa Haugeberg,

Ph.D.:

                                       INTRODUCTION

         Plaintiffs argue that Dr. Haugeberg’s testimony is relevant because her opinion will help

this Court adduce the purpose behind Virginia’s abortion laws and regulations. Pls.’ Mem. in

Opp’n to Defs.’ Mot. to Exclude (“Pls. Mem.”) (ECF No. 130) at 1. This argument fails because

Plaintiffs have no improper purpose claim properly before this Court, and, in fact, have repeatedly

and expressly disclaimed any sort of improper purpose claim. As a result, Dr. Haugeberg’s

testimony is not relevant to an issue in this case and ought to be excluded.
Case 3:18-cv-00428-HEH Document 132 Filed 04/25/19 Page 2 of 6 PageID# 5497



                                       APPLICABLE LAW

        The admissibility of expert witness testimony is governed by Federal Rule of Evidence

702, Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993), and Kumho Tire Co. v.

Carmichael, 526 U.S. 137 (1999). Expert testimony is admissible to “assist the trier of fact to

understand the evidence or to determine a fact in issue.” Id. at 591 (quoting Fed. R. Evid. 702).

That is, the trial judge must decide “whether expert testimony proffered in the case is sufficiently

tied to the facts of the case that it will aid the [trier of fact] in resolving a factual dispute.” Id.

(quoting United States v. Downing, 753 F.2d 1224, 1242 (1985)); see also United States v. Dorsey,

45 F.3d 809, 813 (4th Cir. 1995). Expert testimony that does not relate to any issue in the case is

not relevant, and consequently, not helpful. Daubert, 509 U.S. at 591. Plaintiffs must show that

their expert is relevant by a preponderance of the evidence. Cady v. Ride-Away Handicap Equip.

Corp., 702 F. App’x 120, 124 (4th Cir. 2017).

                                            ARGUMENT

        Plaintiffs assert that “[t]he purpose of the laws challenged in this litigation . . . will be

squarely at issue at trial, and Dr. Haugeberg’s testimony is directly relevant to the resolution of

that dispute.” Pls.’ Mem. at 1. Certainly, the U.S. Supreme Court in Whole Woman’s Health v.

Hellerstedt acknowledged that an undue burden can be shown if the purpose or effect is to place a

substantial burden in the path of a woman seeking an abortion before the fetus attains viability.

136 S. Ct. 2292, 2309 (2016). But in this case, Plaintiffs allege only that the effect of the challenged

laws creates a substantial burden, not that the purpose of the challenged laws was to create an

undue burden. Because Plaintiffs do not contend that Dr. Haugeberg’s opinion is relevant to the

effects of Virginia’s laws on women in the Commonwealth, Dr. Haugeberg’s opinion is irrelevant

to any fact at issue in this case.



                                                   2
Case 3:18-cv-00428-HEH Document 132 Filed 04/25/19 Page 3 of 6 PageID# 5498



       At the September 6, 2018 hearing on Defendants’ Motion to Dismiss, counsel for Plaintiffs

distinguished this case from Mazurek v. Armstrong, 520 U.S. 968 (1997) by stating “[Mazurek]

was about an improper purpose, not effect. We are bringing an effect claim.” Hr’g on Mot. to

Dismiss Tr. (ECF No. 50) 35:25-36:1 (emphasis added). Plaintiffs reiterated this position on April

8, 2019 at the hearing on cross motions for summary judgment, stating “Mazurek involved a claim

of improper purpose not harmful effects.” Hr’g on Summ. J. Tr. (ECF No. 112) 10:18-19.

Plaintiffs are judicially estopped from attempting to assert an improper purpose claim in order to

justify the admissibility of their expert’s testimony. See Dairyland Ins. Co. v. Hughes, 317 F.

Supp. 928, 939 (W.D. Va. 1970) (“‘In Virginia, we have . . . approved the general rule that a party

is forbidden to assume successive positions in the course of a suit or series of suits, in reference to

the same fact or state of facts, which are inconsistent with each other, or mutually

contradictory . . . .’”) (quoting Burch v. Grace Street Bldg. Corp., 168 Va. 329, 340, 191 S.E. 672

(1937)).

       To the extent that Count VI of the Amended Complaint could have been construed to

include a claim of improper purpose, that claim has been dismissed. Mem. Op. at 21 (ECF No.

52). In Count VI, Plaintiffs alleged that the cumulative regulations at issue in this case “violate

Plaintiffs’ patients’ rights to liberty and privacy as guaranteed by the Fourteenth Amendment of

the U.S. Constitution because they have the unlawful purpose and effect of imposing an undue

burden on the fundamental right to choose abortion before viability.” Am. Compl. (ECF No. 41)

¶ 264 (emphasis added). By contrast, the remaining substantive due process counts before the

Court (Counts I through V),1 allege only that the challenged laws violate the Fourteenth




1
  Counts VII and VIII are challenges based on vagueness and unreasonable searches that do not
include elements of an improper purpose. Plaintiffs have not argued – and cannot argue – that Dr.
                                                  3
Case 3:18-cv-00428-HEH Document 132 Filed 04/25/19 Page 4 of 6 PageID# 5499



Amendment “because they impose an undue burden on the fundamental right to choose an abortion

prior to viability.” Am. Compl. ¶¶ 253, 255, 257, 260, 262. Nowhere in Counts I through V is

there a claim of improper purpose—an omission that was intentional according to Plaintiffs’

counsel’s representations at oral argument.2

       Dr. Haugeberg’s recitation of 200 years of abortion history tells this Court nothing about

the central issue to be decided in this case: whether the challenged laws place a substantial obstacle

in the path of a Virginia woman seeking a pre-viability abortion. Plaintiffs argue that Dr.

Haugeberg’s proposed testimony is relevant because it will “help[] the Court determine whether

the Virginia General Assembly enacted the Licensing Statute and Two-Trip Mandatory Delay Law

for the improper purpose of eroding abortion access[.]” Pls.’ Mem. at 7. Plaintiffs’ prior

concessions that they have no improper purpose claim necessarily render Dr. Haugeberg’s

testimony completely irrelevant. Plaintiffs have failed to show by a preponderance of the evidence

that Dr. Haugeberg’s opinions are relevant to any Count still at issue, and thus these opinions must

be excluded from trial.

                                          CONCLUSION

       For the reasons set forth above, as well as the reasons set forth in the Memorandum in

Support of Defendants’ Motion to Exclude Expert Testimony of Dr. Haugeberg, Ph.D., Defendants

respectfully request that this Court enter an order granting the Motion to Exclude, prohibiting




Haugeberg’s historical opinion affects this Court’s determination of the vagueness challenge of
Count VII or the Fourth Amendment challenge in Count VIII.
2
  Notably, Plaintiffs’ claims for relief in Counts I through V are nearly identical, so Plaintiffs
cannot distinguish their representations at oral argument that they pled an “effects claim” as related
to the Physician-Only Law in Count IV without acknowledging that they pled an “effects claim”
for each remaining count.
                                                  4
Case 3:18-cv-00428-HEH Document 132 Filed 04/25/19 Page 5 of 6 PageID# 5500



Plaintiffs from presenting any testimony or evidence through Dr. Haugeberg at trial, striking Dr.

Haugeberg’s expert report, and for any other and further relief that the Court deems proper.

Dated: April 25, 2019

                                             Respectfully submitted,

                                             M. NORMAN OLIVER, ROBERT PAYNE,
                                             FAYE O. PRICHARD, THEOPHANI STAMOS,
                                             ANTON BELL, MICHAEL N. HERRING,
                                             COLIN STOLLE, and ROBERT N. TRACCI

                                             /s/ Emily M. Scott__________________________
                                             Courtney Moates Paulk (VSB No. 45523)
                                             Emily M. Scott (VSB No. 71435)
                                             Jaime B. Wisegarver (VSB No. 81095)
                                             John P. O’Malley (VSB No. 92439)
                                             HIRSCHLER FLEISCHER,
                                             A PROFESSIONAL CORPORATION
                                             The Edgeworth Building
                                             2100 East Cary Street
                                             Post Office Box 500
                                             Richmond, Virginia 23218-0500
                                             Telephone:    804.771.9500
                                             Facsimile:    804.644.0957
                                             E-mail:       cpaulk@hirschlerlaw.com
                                                           escott@hirschlerlaw.com
                                                           jwisegarver@hirschlerlaw.com
                                                           jomalley@hirschlerlaw.com

                                             Counsel for Defendants




                                                5
Case 3:18-cv-00428-HEH Document 132 Filed 04/25/19 Page 6 of 6 PageID# 5501



                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 25th day of April 2019, I caused a true and correct copy of the

foregoing to be electronically filed with the Clerk of Court for the Eastern District of Virginia,

Richmond Division, using the Court’s CM/ECF system, which thereby caused the above to be

served electronically on all registered users of the Court’s CM/ECF system.


                                               /s/ Emily M. Scott_______________________
                                               Courtney Moates Paulk (VSB No. 45523)
                                               Emily M. Scott (VSB No. 71435)
                                               Jaime B. Wisegarver (VSB No. 81095)
                                               John P. O’Malley (VSB No. 92439)
                                               HIRSCHLER FLEISCHER,
                                               A PROFESSIONAL CORPORATION
                                               The Edgeworth Building
                                               2100 East Cary Street
                                               Post Office Box 500
                                               Richmond, Virginia 23218-0500
                                               Telephone:    804.771.9500
                                               Facsimile:    804.644.0957
                                               E-mail:       cpaulk@hirschlerlaw.com
                                                             escott@hirschlerlaw.com
                                                             jwisegarver@hirschlerlaw.com
                                                             jomalley@hirschlerlaw.com

                                               Counsel for Defendants


11161626.2 043679.00001




                                                  6
